*115OPINION OF THE COURT
Per Curiam.
The Grievance Committee served the respondent with a petition, dated March 18, 2004, containing one charge of professional misconduct. After a prehearing conference on April 27, 2004, and a hearing on June 2, 2004, Special Referee Friedmann sustained the charge. The petitioner now moves to confirm the Special Referee’s report and to impose such discipline as the Court deems just and proper. The respondent did not cross-move, submit papers in response, or request additional time in which to do so.
Charge One alleges that the respondent has engaged in conduct adversely reflecting on his fitness as a lawyer, in violation of Code of Professional Responsibility DR 1-102 (a) (7) (22 NYCRR 1200.3).
On March 26, 2003, the respondent was arrested in the Town of Wawayanda in Orange County and charged with operating a motor vehicle while intoxicated, in violation of Vehicle and Traffic Law § 1192 (3), an unclassified misdemeanor, and failure to yield right of way, in violation of Vehicle and Traffic Law § 1140 (b), a traffic infraction.
On or about May 8, 2003, the respondent entered a plea of guilty in the Wawayanda Town Court to a violation of Vehicle and Traffic Law § 1192 (3), in satisfaction of the charges. He was sentenced on July 10, 2003, by the Honorable Peter E Gromacki, to probation for a period of three years, a fine of $1,000, and a surcharge of $125.
Based on the uncontroverted evidence of the respondent’s conviction, the Special Referee properly sustained the charge and the motion to confirm his report is granted.
In determining an appropriate measure of discipline to impose, the petitioner notes that the respondent has no prior disciplinary history. Records of the respondent’s treatment, as well as numerous character letters written by persons who know him personally, indicate that the respondent has fully embraced his recovery and is a genuine asset to the community. In view of his efforts to address his alcohol problem, his compliance with the conditions of his probation, and his unblemished record, the respondent is publicly censured for his professional misconduct.
*116Prudenti, P.J., Florio, H. Miller, Cozier and Crane, JJ., concur.
Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that the respondent, John E. Bach, Jr., is publicly censured for his professional misconduct.